84 So.3d 1118 (2012)
Rajkumari SETHI, Appellant,
v.
GMAC MORTGAGE; LLC, The Unknown Spouse of Rajkumari Sethi; Any and all Unknown Parties claiming by, through, under, and against the herein named Individual Defendant(s) who are not known to be dead or alive, whether said Unknown Parties may claim an interest as Spouses, Heirs, Devisees, Grantees, or Other Claimants; Tenant # 1, Tenant # 2, Tenant # 3, and Tenant # 4 the names being fictitious to account for Parties in Possession, Appellees.
No. 4D11-956.
District Court of Appeal of Florida, Fourth District.
March 21, 2012.
Rehearing Denied May 3, 2012.
*1119 John J. Anastasio, Stuart, for appellant.
Ann T. Taylor and D. Brian O'Dell of Bradley Arant Boult Cummings LLP, Birmingham, Alabama, for appellee GMAC Mortgage LLC.
PER CURIAM.
Affirmed. See Dober v. Worrell, 401 So.2d 1322 (Fla.1981).
CIKLIN, GERBER and LEVINE, JJ., concur.